
	

114 HR 3552 IH: Child Tax Credit Equity for Puerto Rico Act of 2015
U.S. House of Representatives
2015-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3552
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2015
			Mr. Pierluisi introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide equitable treatment for residents of Puerto
			 Rico with respect to the refundable portion of the child tax credit.
	
	
 1.Short titleThis Act may be cited as the Child Tax Credit Equity for Puerto Rico Act of 2015. 2.Equitable treatment for residents of Puerto Rico with respect to the refundable portion of the child tax credit (a)In generalSection 24(d)(1) of the Internal Revenue Code of 1986 is amended by inserting or section 933 after section 112.
 (b)Effective dateThe amendment made by subsection (a) shall apply to taxable years beginning after December 31, 2015.
			
